Citation Nr: 1034975	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-32 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to January 18, 2008, for 
the grant of service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to October 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, in part, granted service connection for 
asbestosis and assigned a 100 percent disability rating, 
effective January 18, 2008.

A video conference hearing was held in April 2010 with the 
Veteran in Little Rock, Arkansas, before the undersigned Acting 
Veterans Law Judge, sitting in Washington, D.C., who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.


FINDINGS OF FACT

1.  The Veteran did not appeal a January 2002 rating decision 
that denied service connection for asbestos exposure, to include 
a respiratory condition secondary to asbestos exposure.

2.  Following the issuance of the January 2002 rating decision, a 
formal or informal claim for service connection for asbestosis 
was not received prior to January 18, 2008.

3.  The Veteran filed to reopen his claim of entitlement to 
service connection for asbestosis on January 18, 2008; service 
connection was granted in a January 2009 rating decision, which 
assigned an effective date of January 18, 2008.




CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied service 
connection for asbestos exposure, to include a respiratory 
condition secondary to asbestos exposure, was final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2009).

2.  The criteria for an effective date earlier than January 18, 
2008, for the grant of service connection for asbestosis have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in March 2008 was sent to the Veteran in accordance 
with the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Veteran was notified of the evidence that 
was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.

In this case, the claim for an earlier effective date is a 
"downstream" issue in that it arose from the initial grant of 
service connection.  Where service connection has been granted 
and the initial rating and effective date have been assigned, the 
claim of service connection has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once a veteran disagrees 
with an initial determination, other provisions apply to the 
remainder of the adjudicative process, particularly those 
pertaining to the duty to assist and issuances of rating 
decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 
7105(d) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(c), 19.29 
(2009); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can constitute 
a "readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 
499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 
444 F.3d at 1328, 1333-34).  An SOC was sent to the claimant in 
July 2009 which addressed the effective date issue.

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the United States Court of 
Appeals for Veterans Claims (Court) found that the evidence 
established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case.)

If any notice deficiency is present in this case, the Board finds 
that any prejudice due to such error has been overcome in this 
case by the following: (1) based on the communications sent to 
the claimant over the course of this appeal, the claimant clearly 
has actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap, 21 Vet. App. at 118.

The Veteran's service treatment records, VA treatment records, 
private treatment records, lay statements, and hearing transcript 
have been associated with the claims file.  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.

B.  Law and Analysis

The Veteran was awarded service connection and assigned a 100 
percent disability rating for asbestosis, effective January 18, 
2008, the date of his claim.  See January 2009 rating decision.  
The Veteran contends that the effective date of his award of 
service connection should be 1997, the year in which a series of 
a chest x-rays showed the first signs of asbestosis.  See 
February 2007 notice of disagreement.

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).

The effective date of service connection is not based on the date 
of the earliest medical evidence demonstrating a causal 
connection, but rather, on the date the application was filed 
with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  
Therefore, the Board cannot grant an effective date of 1997 based 
on contemporaneous x-rays which indicated a pulmonary condition 
as requested by the Veteran.

The Board has also considered the Veteran request for an 
effective date of March 30, 2001.  Historically, the Veteran 
filed his original claim for service connection for asbestos 
exposure on that date.  That claim was denied in a January 2002 
rating decision.  He now contends that he chose not to appeal 
this decision because he "took VA at its word."  See July 2009 
Statement with Substantive Appeal.  Nevertheless, at the time of 
the prior denial, the Veteran was informed of how to begin the 
appeal process if he disagreed with the rating decision.  The 
Board has thoroughly reviewed the record and can identify no 
communication from the Veteran that would constitute a notice of 
disagreement as to the January 2002 rating decision.  

Previous determinations are final and binding in the absence of 
clear and unmistakable error (CUE).  A claim of CUE must show 
that: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  
Thus, in order to establish an earlier effective date on the 
basis of the previous denials, the Veteran would have to show 
that there was CUE in the January 2002 rating decision.  However, 
neither the Veteran nor his representative has alleged CUE in 
this case and the Board finds no indication of CUE upon review of 
the record.  

The Veteran does not assert and the evidence does not indicate 
that the evidence of record at the time of the January 2002 
rating decision included a diagnosis of asbestosis nor that 
competent evidence of record at that time related his respiratory 
disorder to asbestos exposure in service.  The Board finds the 
Veteran's claims as to error in the January 2002 rating decision 
are, in essence, assertions of a VA failure of a duty to assist.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a breach of a duty to assist 
cannot constitute CUE and that even a "grave procedural error" 
does not render a decision of VA non-final.  Cook v. Principi, 
258 F.3d 1311 (Fed. Cir. 2002).

The January 2002 rating decision is final.  See 38 C.F.R. §§ 
3.160(d), 20.1103.  With respect to service connection claims 
which are granted following the submission of new and material 
evidence, governing regulation provides that the effective date 
of the award will be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(q) (emphasis added).  Therefore, an earlier effective date 
consistent with the date of the Veteran's original service 
connection claim for asbestos exposure is not warranted.

In a March 2010 statement the Veteran's representative noted that 
a claim reopened based on previously missing service treatment 
records is an exception to the general rule that an effective 
date can be no earlier than the date a claim to reopen was 
submitted.  To this extent, the Veteran appears to be relying on 
38 C.F.R. § 3.156(c)(1) which states that "notwithstanding any 
other section in this part, at any time after VA issues a 
decision on a claim, if VA receives or associates with the claims 
file relevant official service department records that existed 
and had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of this section."  However, in this case, the 
Veteran's service treatment records have been associated with the 
claims file.  In fact, the March 1984 deferred rating decision 
noted that the records were available at that time.  There is no 
indication that these records were not available at the time the 
Veteran's original service connection claim was denied in January 
2002, nor is there any indication that additional service 
treatment records have been associated with the claims file since 
that time.  Therefore, 38 C.F.R. § 3.156(c)(1) does not provide a 
basis for an earlier effective date.

The Board has also considered whether the Veteran filed a claim 
for the benefits in question prior to January 18, 2008.  A 
"claim" is defined as "a formal or informal communication in 
writing requesting a determination of entitlement, or evidencing 
a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any 
communication or action that (1) indicates "an intent to apply 
for one or more [VA] benefits" and (2) "identifies the benefit 
sought" may be considered an informal claim.  38 C.F.R. § 
3.155(a).  When determining the effective date of an award of 
compensation benefits, VA must review all the communications in 
the file, after the last final disallowance of the claim, which 
could be interpreted to be a formal or informal claim for 
benefits.  Lalonde, 12 Vet. App. at 381; Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if 
a formal claim has not been filed, VA is required to forward an 
application form to the claimant for execution.  If VA receives 
the application form within one year from the date it was sent to 
the claimant, VA will consider it filed as of the date it 
received the informal claim.  38 C.F.R. § 3.155.

However, the Board has reviewed all the communications in the 
file and finds that no document may be reasonably be interpreted 
to be a formal or informal claim for service connection for 
asbestosis before January 18, 2008.  See Lalonde, 12 Vet. App. at 
381-82 (finding no evidence of informal claim); Servello, 3 Vet. 
App. 196, 199-200 (1992) (identifying submittal of informal 
claim).  Accordingly, based upon the undisputed facts in this 
case VA is precluded as a matter of law from granting an 
effective date earlier than January 18, 2008, for service 
connection for asbestosis. 


ORDER

An effective date prior to January 18, 2008, for the grant of 
service connection for asbestosis is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


